NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              ELMER E. CAMPBELL, JR.,
                     Petitioner,

                            v.

     MERIT SYSTEMS PROTECTION BOARD,
                Respondent,

                          AND

        UNITED STATES POSTAL SERVICE,
                    Intervenor.
              ______________________

                       2013-3166
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF0752100331-M-1.
                ______________________

                       ORDER
                 ______________________
   Before NEWMAN, LOURIE, and DYK, Circuit Judges.
PER CURIAM.
    Mr. Elmer E. Campbell has taken an appeal from the
decision of the Merit Systems Protection Board (“Board”).
Campbell v. Merit Sys. Prot. Bd., Appeal No. 13-3166 (Oct.
2                                          CAMPBELL   v. MSPB



9, 2013), ECF No. 12. Mr. Campbell’s brief states that his
union “filed a grievance on the identical issues raised
before the MSPB on November 12, 2009,” and that “USPS
settled these issues, and issued a Regular Regional Pre-
[A]rbitration Settlement with back pay for the period
November 12, 2009 to March 2, 2012.” Pet’r Br. at 2.
    The Board in its brief states that this settlement “may
provide full relief to Mr. Campbell as it relates to this
matter[.]” Resp’t Br. at 10 n.2. The United States Postal
Service (“USPS”), as Intervenor, provides a copy of the
settlement agreement.
    No party has moved for or otherwise requested, dis-
missal of this appeal. However, “A case becomes moot—
and therefore no longer a “Case or Controversy” for pur-
poses of Article III—when the issues presented are no
longer ‘live’ or the parties lack a legally cognizable inter-
est in the outcome.” Already, LLC v. Nike, Inc., 133 S. Ct.
721, 726–27 (2013) (citations omitted).
     Accordingly,
     IT IS ORDERED THAT:
    Mr. Campbell is directed to show cause, within 14
days of the date of receipt of this order, why this petition
should not be dismissed as moot. The Board and USPS
are also directed to respond within that time.


                                    FOR THE COURT


    November 20, 2014               /s/ Daniel E. O’Toole
       Date                         Daniel E. O’Toole
                                    Clerk of Court

cc: Nicholas Jabbour
    Lindsey Schreckengost